              Case 2:19-mj-00138-CWH Document 18 Filed 05/10/19 Page 1 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    LINDA MOTT
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6059
     Fax: (702) 388-5087
6    linda.j.mott@usdoj.gov

7    Representing the United States of America

8                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
9                                           -oOo-

10
     UNITED STATES OF AMERICA,   )                   Case No.: 2:19-mj-138-CWH-1
                                 )
11
              Plaintiff,         )
                                 )
12                               )                   STIPULATION TO CONTINUE
         vs.                     )                   PRELIMINARY HEARING
13                               )                   (Third Request)
     JORGE ARMANDO GOMEZ-VARGAS, )
14                               )
              Defendant.         )
                                 )
15

16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

17   Trutanich, United States Attorney, and Linda Mott, Assistant United States Attorney,

18   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,

19   and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for defendant

20   JORGE ARMANDO GOMEZ-VARGAS, that the preliminary hearing in the above-

21   captioned matter, currently scheduled for May 13, 2019, at the hour of 4:00 p.m., be vacated

22   and continued for forty-five (45) days or to a date and time convenient to the Court.

23   ///

24   ///
                                                 1
              Case 2:19-mj-00138-CWH Document 18 Filed 05/10/19 Page 2 of 3



1           This stipulation is entered into for the following reasons:

2           1.      The parties are resolving this matter prior to indictment.

3           2.      Defendant is in custody.

4           3.      Denial of this request for continuance of the preliminary hearing would

5    prejudice both the defendant the Government and unnecessarily consume this Court’s

6    valuable resources, taking into account the exercise of due diligence.

7           4.      Additionally, denial of this request for continuance could result in a

8    miscarriage of justice.

9           5.      The additional time requested by this stipulation, is excludable in computing

10   the time within which the defendant must be indicted and the trial herein must commence

11   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and § 3161(h)(8)(A), considering the

12   factors under 18 U.S.C. § 3161(h)(8)(B)(I) and (iv).

13          DATED this 10th day of May, 2019.

14                                                      Respectfully submitted,

15                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
16
     /s/ Nisha Brooks-Whittington                       /s/ Linda Mott
17   NISHA BROOKS-WHITTINGTON                           LINDA MOTT
     Counsel for defendant                              Assistant United States Attorney
18   JORGE ARMANDO GOMEZ-VARGAS

19

20

21

22

23

24
                                                2
              Case 2:19-mj-00138-CWH Document 18 Filed 05/10/19 Page 3 of 3



1
                                UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA

3
     UNITED STATES OF AMERICA,   )                  Case No: 2:19-cr-138-CWH-1
4                                )
              Plaintiff,         )
                                 )                  ORDER CONTINUING
5
                                 )                  PRELIMINARY HEARING
         vs.                     )
6                                )
     JORGE ARMANDO GOMEZ-VARGAS, )
7                                )
              Defendant.         )
8                                )

9           Based on the pending stipulation of counsel, and good cause appearing therefore, the

10   court hereby finds that:

11          IT IS HEREBY ORDERED that the preliminary hearing in the above-captioned

12   matter currently scheduled for May 13, 2019, at the hour of 4:00 p.m., be vacated and
                      July 1
13   continued to                              , 2019, at the hour of 4:00 p.m.
                                13
14          DATED this                  day of May, 2019

15

16
                                               UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24
                                              3
